Citation Nr: 0526499	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  03-05 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for black-outs.

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for dizziness.

3.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a nervous condition.

4.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for impaired vision.

5.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for headaches.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to March 
1965, and from May 1965 to May 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefits sought on appeal.

The issues of entitlement to service connection for black-
outs, dizziness, a nervous condition, impaired vision and for 
headaches are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
black-outs, dizziness, a nervous condition, impaired vision 
and headaches in a November 2000 rating decision.  The 
veteran was notified of this decision and of his appellate 
rights, but did not appeal the denial.

2.  Evidence submitted since the time of the last final 
decision, the RO's November 2000 rating decision, relates to 
an unestablished fact necessary to substantiate the claims of 
entitlement to service connection for black-outs, dizziness, 
a nervous condition, impaired vision and headaches.


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for black-outs, dizziness, a nervous 
condition, impaired vision and headaches is new and material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

2.  The November 2000 rating decision is final; the claims of 
entitlement to service connection for black-outs, dizziness, 
a nervous condition, impaired vision and headaches are 
reopened.  38 U.S.C.A. §§ 1110, 7104 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran first filed an application for VA compensation 
benefits in June 1985, asserting that he experienced head 
injuries during service in 1965 and 1967 that caused 
dizziness and headaches.  The Board denied the claim of 
entitlement to service connection for the residuals of head 
injuries as not well-grounded in a November 1998 decision and 
then denied the veteran's motion for reconsideration of that 
decision.  The veteran requested that his claim be reopened 
in September 2000.

In a November 2000 rating decision, the RO denied entitlement 
to service connection for black-outs, dizziness, a nervous 
condition, impaired vision and headaches, finding that there 
was no evidence of chronic disability shown during service.  
The veteran was given notice of the denial of benefits and of 
his appellate rights in December 2000, but he did not appeal 
the rating decision.  As such, the rating decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In February 2002, the veteran again requested to reopen his 
claims of entitlement to service connection for black-outs, 
dizziness, a nervous condition, impaired vision and 
headaches.  Despite the finality of a prior adverse decision, 
a claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For claims filed 
after August 2001, such as this claim, "new and material 
evidence" is defined as evidence not previously submitted to 
agency decisionmakers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  

The Board notes that the RO in this case reopened the 
veteran's claims for service connection and denied them on 
the merits.  Specifically, the RO's May 2004 Supplemental 
Statement of the Case stated that the evidence submitted 
subsequent to the appealed rating decision was both new and 
material.  The RO then addressed the merits of the veteran's 
claims and denied the benefits sought.  The Board, however, 
is required to address the issue of reopening despite the 
RO's denial of service connection on the merits.  See Barnett 
v. Brown, 83 F.3d 1380 (1996). 

With these considerations in mind, the Board must determine 
if the veteran's claims of entitlement to service connection 
may be reopened.  In reviewing the evidence, the credibility 
of new evidence is to be presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

At the time of the last final decision in November 2000, the 
evidence of record included service medical records showing 
treatment for headaches associated with viral infections and 
notations of a nervous condition treated with medication 
during the veteran's service in the Republic of Vietnam; 
post-service treatment records showing a history as related 
by the veteran of head injuries during service with 
complaints of black-outs, dizziness, impaired vision and 
headaches; a statement from the veteran's employer from 1968 
to 1972 reflecting that the veteran missed an excessive 
amount of work due to health issues; and, a statement from a 
fellow serviceman that he witnessed the veteran being knocked 
unconscious by a blow to the head in 1966 or 1967.  The 
record also included many statements from the veteran and 
hearing testimony to the effect that he has experienced 
black-outs, dizziness, a nervous condition, impaired vision 
and headaches since the time of his service that he relates 
to being knocked unconscious during service.  Because the 
record did not include any medical evidence showing a link 
between current complaints and an in-service injury or 
disease, service connection was denied.

Since the time of the November 2000 rating decision, the 
veteran has submitted additional treatment records and given 
testimony before the Board with respect to his belief that 
current complaints are direct results of in-service head 
injuries.  In February 2005, the veteran submitted a 
statement from his treating physician that recounted the 
veteran's history of head trauma during service and included 
the opinion that it was most likely that the veteran's 
syncopal episodes, dizziness, black-outs and headaches were 
due to the head trauma described.  Because this medical 
opinion was not previously before agency decision-makers and 
speaks directly to the unestablished fact of medical nexus 
that is necessary to substantiate the veteran's claims, the 
Board finds that it is both new and material and the claims 
of entitlement to service connection for black-outs, 
dizziness, a nervous condition, impaired vision and headaches 
are reopened.  The merits of the claims, however, will be 
discussed in the remand section below as additional 
development of the medical record is required.


ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection for black-outs, 
dizziness, a nervous condition, impaired vision and headaches 
are reopened.

REMAND

As pointed out above, the record now contains a medical 
opinion linking current complaints to incidents alleged to 
have occurred during active service.  Unfortunately, the 
opinion is not based upon a review of the veteran's service 
medical records and/or post-service treatment records, but is 
based solely upon a history as supplied by the veteran.  The 
evidence does, however, indicate that the claimed 
disabilities may be associated with an in-service event so as 
to require VA to provide a medical examination as per 38 
C.F.R. Section 3.159(c)(4).  As such, this matter must be 
remanded so that a medical professional may review the 
veteran's records, examine the veteran and render an opinion 
as to the etiology of currently diagnosed disabilities.

The veteran is hereby notified that it is his responsibility 
to report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  

Upon remand, the RO must also ensure that the veteran is 
properly advised of his rights and responsibilities pursuant 
to the Veterans Claims Assistance Act of 2000 (the VCAA) as 
the record reveals that he has not received any VCAA-specific 
notice.

Therefore, this matter is REMANDED for the following action:

1.  Send the veteran notice of his rights 
and responsibilities under the VCAA with 
respect to his claims of entitlement to 
service connection for black-outs, 
dizziness, a nervous condition, impaired 
vision and headaches.  Perform any 
necessary development that is appropriate 
under the VCAA which may become apparent 
after the veteran responds to the notice.

2.  Schedule the veteran for appropriate 
examinations to determine if he currently 
has disability due to a head injury 
sustained during service.  The 
examiner(s) should be supplied with the 
veteran's claims folder and advised to 
carefully review service medical records 
and post-service treatment records.  The 
examiner(s) should perform any and all 
clinical testing necessary to determine 
if the veteran has current disability due 
to head trauma experienced in the 1960's.  
The examiner(s) should diagnose all 
current disabilities and render an 
opinion with respect to each diagnosed 
disability as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that it 
is a result of an in-service head trauma.  
All opinions rendered must be supported 
by complete rationale.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


